         Case 5:19-cv-00465-SLP Document 35 Filed 07/16/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN E. WILLIAMS, III,                       )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )          Case No. CIV-19-465-SLP
                                             )
MICHAEL LIGHT et al.,                        )
                                             )
              Defendants.                    )

                                       ORDER

       Before the Court are (i) Plaintiff’s Request for Order [Doc. No. 24] and

(ii) Plaintiff’s Request for Protection Order [Doc. No. 26]. U.S. Magistrate Judge Shon T.

Erwin issued a Report and Recommendation (“R. & R.”) in which he recommended that

the motions be construed as motions seeking a temporary restraining order (“TRO”) and

be denied.   See R. & R., Doc. No. 29.       Plaintiff filed an Objection to the R. & R.

[Doc. No. 30], which is now before the Court. Upon de novo review, the Court finds that

the R. & R. should be adopted for the reasons stated therein. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3). Plaintiff provides no legal reason that the procedural safeguards

for issuance of a TRO should not apply to him in this case.

       IT IS THEREFORE ORDERED that the R. & R. [Doc. No. 29] is ADOPTED.

       IT IS FURTHER ORDERED that Plaintiff’s Request for Order [Doc. No. 24] and

Plaintiff’s Request for Protection Order [Doc. No. 26] are DENIED.
  Case 5:19-cv-00465-SLP Document 35 Filed 07/16/20 Page 2 of 2



IT IS SO ORDERED this 16th day of July, 2020.




                                  2
